SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) [ X ] Quarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2007 [] Transition report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number 033-15528 MONUMENT RESOURCES, INC. (Exact name of Small Business Issuer as Specified in its Charter) Colorado 84-1028449 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 2050 South Oneida Street, Suite 106, Denver, Colorado 80224 (Address of Principal Executive Offices, Including Zip Code) (303) 692-9468 (Issuer’s Telephone Number, Including Area Code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes X No Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes No X State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 5,319,000 shares of common stock were outstanding at August 2, 2007. Transitional Small Business Disclosure Format (Check One): YesNoX MONUMENT RESOURCES, INC. AND SUBSIDIARY INDEX PART I FINANCIAL INFORMATION Page Number Item 1. Condensed Consolidated Balance Sheets as of 2-3 June 30, 2007 and September 30, 2006 Condensed Consolidated Statements of Operations 4 for the Three Months and Nine Months ended June 30, 2007 and 2006 Condensed Consolidated Statements of Cash Flows 5 for the Nine Months ended June 30, 2007 and 2006 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Controls and Procedures 16 PART II. OTHER INFORMATION 17 Signatures 18 Exhibit Index 19 - 1 - Item 1. Financial Statements. MONUMENT RESOURCES, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS June 30, September 30, 2007 2006 ASSETS (Unaudited) (Audited) Current assets Cash and cash equivalents $ 137,008 $ 719,188 Marketable securities available-for-sale 587,455 410,158 Accounts receivable 39,530 36,629 Prepaid expenses and other assets 38,293 18,936 Total current assets 802,286 1,184,911 Proved and unproved oil and gas properties, successful efforts method net of accumulated depletion 595,525 608,117 Property and equipment: Gas pipeline, net of accumulated depreciation 231,246 232,657 Property and equipment, net of accumulated depreciation 255,317 112,962 Net property, equipment and pipeline 486,563 345,619 Total assets $ 1,884,374 $ 2,138,647 See Notes to Condensed Consolidated Financial Statements. - 2 - Item 1.Financial Statements. (Continued) MONUMENT RESOURCES, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS June 30, September 30, 2007 2006 LIABILITIES AND STOCKHOLDERS’ EQUITY (Unaudited) (Audited) Current liabilities Accounts payable and accrued expenses $ 18,952 $ 61,829 Asset retirement obligation 80,947 80,947 Total liabilities 99,899 142,776 Stockholders’ equity: Preferred Stock, no par value, authorized 1,000,000 shares; none issued - - Common Stock, no par value, authorized 10,000,000 shares; 5,319,000 issued and outstanding 3,290,518 3,290,518 Accumulated (deficit) (1,492,664 ) (1,284,070 ) Unrealized gain (loss) on investment in securities (13,379 ) (10,577 ) Total stockholders’ equity 1,784,475 1,995,871 Total liabilities and stockholders’ equity $ 1,884,374 $ 2,138,647 See Notes to Condensed Consolidated Financial Statements. - 3 - Item 1.Financial Statements. (Continued) MONUMENT RESOURCES, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Nine Months Ended June 30, Ended June 30, 2007 2006 2007 2006 Revenue Oil and gas sales $ 56,427 $ 66,126 $ 142,858 $ 396,791 Pipeline income 17,831 30,911 56,744 115,038 Total revenue 74,258 97,037 199,602 511,829 Expenses Oil and gas operating expense 14,943 13,414 50,845 53,681 Pipeline operating expense 42,592 43,216 152,328 144,403 General and administrative 49,163 52,826 168,931 177,599 Depletion, depreciation and amortization 24,217 17,501 67,182 49,543 Total expenses 130,915 126,957 439,286 425,226 Income (loss) from operations (56,657 ) (29,920 ) (239,684 ) 86,603 Other income and (expense) Gain on sale of securities - - (226 ) - Gain on sale of mineral interest - - - 100,359 Interest and other 8,974 10,996 31,316 32,340 Total other income and expense 8,974 10,996 31,090 132,699 Net income (loss) $ (47,683 ) $ (18,924 ) $ (208,594 ) $ 219,302 Basic and diluted income (loss) per common share $ (.009 ) $ (.003 ) $ (.04 )$ .04 Weighted average number of shares outstanding 5,319,000 5,319,000 5,319,000 5,319,000 See Notes to Condensed Consolidated Financial Statements. - 4 - Item 1.Financial Statements. (Continued) MONUMENT RESOURCES, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended June 30, 2007 2006 Cash flows from operating activities: Net income (loss) $ (208,594 ) $ 219,302 Adjustment to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation, depletion and amortization 67,182 49,543 (Gain) on sale of mineral property - (100,359 ) Loss on sale of securities 226 - Changes in operating assets and liabilities: (Increase) decrease in prepaid expenses and other assets (19,357 ) 60,049 (Increase) decrease in accounts and other receivables (2,901 ) 16,467 (Decrease) in accounts payable and accrued expenses (42,877 ) (15,274 ) Net cash flow provided by (used in) operations (206,321 ) 229,728 Cash flows from investing activities: Purchase of land (95,191 ) - Proceeds from sale of mineral investment - 129,065 Proceeds from sale of investment securities 19,675 2,762 Additions to oil and gas properties (11,727 ) (55,786 ) Additions to equipment (88,616 ) (63,987 ) Purchase of investment securities (200,000 ) (500,000 ) Net cash flows used in investing activities (375,859 ) (487,946 ) Net decrease in cash and cash equivalents (582,180 ) (258,218 ) Cash and cash equivalents at beginning of period 719,188 654,987 Cash and cash equivalents at end of period $ 137,008 $ 396,769 Schedule of Non-cash Investing Activities Increase in unrealized loss on securities available for sale $ (2,802 ) $ (14,346 ) See Notes to Condensed Consolidated Financial Statements - 5 - Item 1.Financial Statements (Continued). MONUMENT RESOURCES, INC. AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES THE COMPANY Monument Resources, Inc, (the “Company”) was organized under the laws of the State of Colorado on October 1, 1984.We are in the business of acquiring and brokering mineral and oil and gas properties and exploring, developing, and selling production from our gas properties.Our mineral property was in Montana.See Note 5 below.Our gas properties are in Leavenworth County, Kansas.We also operate a gas pipeline in conjunction with our Leavenworth gas wells. We have a substantial investment in oil and gas properties.We may not have sufficient capital to fully develop some of our gas properties, which would require additional investment.We have in the past relied on joint venture partners to supply most of the funds needed to explore or develop our properties, and may also rely on such partners for similar funding in the future.Our ability to obtain outside funding may be critical to our development efforts of some of our properties. BASIS OF PRESENTATION The accompanying condensed consolidated financial statements are unaudited.However, in the opinion of management, the accompanying condensed consolidated financial statements reflect all adjustments, consisting of only normal recurring adjustments, necessary for fair presentation.Interim results of operations are not necessarily indicative of results for subsequent interim periods or the remainder of the year.These financial statements should be read in conjunction with our Annual Report on Form 10-KSB for the year ended September 30, 2006. Except for the historical information contained in this Form 10-QSB, this Report contains forward-looking statements that involve risks and uncertainties.Our actual results could differ materially from those discussed in this Report.Factors that could cause or contribute to such differences include, but are not limited to, those discussed in this Report and in our Annual Report on Form 10-KSB for the year ended September 30, 2006. CONSOLIDATION The accompanying condensed consolidated financial statements include the accounts of our Company, and our wholly owned Kansas subsidiary, COG Transmission Corporation.All inter-company transactions and balances have been eliminated in consolidation. - 6 - Item 1.Financial Statements (Continued). REVENUE RECOGNITION Sales of oil and gas production and pipeline income are recognized at the time of delivery of the product to the purchaser. EARNINGS PER SHARE We have adopted Statement of Financial Accounting Standards (“SFAS”) No. 128, addressing earnings per share.SFAS No. 128 established the methodology of calculating basic earnings per share and diluted earnings per share.The calculations differ by adding any instruments convertible to common stock (such as stock options, warrants, and convertible preferred stock) to weighted average shares outstanding when computing diluted earnings per share. There were no dilutive securities outstanding for the nine months ended June 30, 2007 or 2006. MINERAL PROPERTIES Costs of acquiring, exploring, and developing specific mineral properties are capitalized on a property-by-property basis until the commercial viability of each property is determined.When a property reaches the production stage, the related capitalized costs will be amortized, using the units of production method on the basis of periodic estimates of ore reserves.Proved and unproved mining properties are periodically assessed for impairment of value and any impairments are charged to operations at the time of impairment.In February 2006, we sold our mineral properties for $140,000, recognizing a gain of approximately $100,000 in the nine-month period ended June 30, 2006. OIL AND GAS PROPERTIES We follow the successful efforts method of accounting for our oil and gas activities.Under this method, costs associated with the acquisition, drilling and equipping of successful exploratory and development wells are capitalized.Geological and geophysical costs, delay rentals and drilling costs of unsuccessful exploratory wells are charged to expense as incurred.Depletion and depreciation of the capitalized costs for producing oil and gas properties are provided by the unit-of-production method based on proved oil and gas reserves.Undeveloped and unproved properties are periodically assessed for possible impairment due to unrecoverability of costs invested.Developed and proved properties are periodically assessed under the accounting rules of SFAS No. 144, “Accounting for the Impairment and Disposal of Long-Lived Assets”.Cash received for partial conveyances of property interests is treated as a recovery of cost and no gain or loss is recognized. - 7 - Item 1.Financial Statements (Continued). INCOME TAXES We have made no provision for income taxes for the three-month and the nine-month periods ended June 30, 2007 and 2006 since the pre-tax income will be offset by net operating loss carryforwards. We had $1,528,528 and $1,368,062 of such carryforwards at June 30, 2007 and 2006, respectively. INVESTMENT IN SECURITIES We follow SFAS No. 115, “Accounting for Certain Investments in Debt and Equity Securities,” in accounting for our security investments.In accordance with SFAS No. 115, our investment in securities has been classified as available-for-sale because they are being held for an indefinite period of time.Under the available-for-sale classification, the securities are recorded as an asset at current market value on the balance sheet with an equal amount representing unrealized gains and losses recorded as a component of stockholders’ equity.The current market value is derived from published newspaper quotations as of the end of each quarter.At the time of sale, a gain or loss is recognized in the statement of operations using the cost basis of securities sold as determined by specific identification. COMPREHENSIVE INCOME We have adopted SFAS No. 130, “Reporting Comprehensive Income”, which establishes standards for reporting comprehensive income. This pronouncement requires that all items recognized under accounting standards as components of comprehensive income, as defined in the pronouncement, be reported in a financial statement that is displayed with the same prominence as other financial statements. Comprehensive income includes changes in equity during a period, except those resulting from investments by owners and distributions to owners. Under comprehensive income, we report unrealized gains and losses on investments in debt and equity securities as changes in equity. ASSET RETIREMENT OBLIGATIONS We have adopted SFAS No. 143, “Accounting for Asset Retirement Obligations”.SFAS No. 143 addresses financial accounting and reporting for obligations associated with the retirement of tangible long-lived assets and the associated asset retirement costs.We have adopted SFAS No. 143 and recorded our estimated obligations.Quarterly accretion is not material. NOTE 2 ESTIMATES AND RISKS The oil and gas industry is subject, by its nature, to environmental hazards and cleanup costs for which we carry liability insurance.At this time, we know of no substantial costs from environmental accidents or events for which we may be currently liable.In addition, our oil and gas business makes us vulnerable to changes in wellhead prices of crude oil and natural gas.Such prices have been volatile in the past and can be expected to be volatile in the future.By definition, proved reserves are based on current oil and gas prices. Price declines reduce the - 8 - Item 1.Financial Statements (Continued). NOTE 2 ESTIMATES AND RISKS (CONTINUED) estimated proved reserves and increase annual amortization expense (which is based on proved reserves). NOTE 3 SEGMENT INFORMATION We operate in three industry segments within the United States: (1) oil and gas exploration and development, (2) gas transmission pipeline and (3) mineral exploration and development. Identified assets by industry are those assets that are used in our operations in each industry.Corporate assets are principally cash, investment securities, furniture, and fixtures. We have adopted SFAS No. 131, which requires the presentation of descriptive information about reportable segments which is consistent with that made available to us in order to assess performance. Our oil and gas segment derives its revenues from the sale of oil and gas.Our mining segment received its revenues primarily from the sale of a mineral venture that we had originated.We sold our mineral venture on February 24, 2006.See Note 5.Corporate income is primarily derived from interest income on our funds held in money market accounts and the sale of government backed bonds.Our pipeline segment derives revenue from the sale, transportation and compression of our gas in Leavenworth County, Kansas. During the nine months ended June 30, 2007 and 2006, we had no inter-segment revenues.The accounting policies applied by each segment are the same as those we use in general. Net sales to one customer of our oil and gas segment totaled $142,858, or 100% of our revenues for the nine months ended June 30, 2007 as compared to $396,791, or 100% for the nine months ended June 30, 2006. - 9 - Item 1. Financial Statements (Continued). There have been no differences from our last annual report on Form 10-KSB in the bases of measuring segment profit or loss.There have been no material changes in the amount of assets for any of our operating segments since our last annual report. Segment information for the nine months ended June 30, 2007 and 2006 is as follows: Oil and Gas Pipeline Mining Corporate Consolidated Revenues 2007 $ 142,858 $ 56,744 $ - $ 31,316 $ 230,918 2006 396,791 115,038 100,359 32,340 644,528 Net Income (Loss) 2007 $ 55,634 $ (125,364 ) $ - $ (138,864 ) $ (208,594 ) 2006 321,130 (56,365 ) 100,359 (145,822 ) 219,302 Depreciation, Depletion and Valuation Charged to Identifiable Assets 2007 $ 36,379 $ 29,780 $ $ 1,023 $ 67,182 2006 21,980 27,000 563 49,543 Capital Expenditures 2007 $ 11,727 $ 183,562 $ $ 245 $ 195,534 2006 55,786 62,513 1,474 119,773 Segment information as of June 30, 2007 compared to September 30, 2006 is as follows. Identifiable Assets June 30, 2007 $ 692,948 $ 450,777 $ $ 740,649 $ 1,884,374 September 30, 2006 675,005 313,731 1,149,911 2,138,647 NOTE 4 OIL AND GAS ACTIVITIES KANSAS GAS PROJECT LEAVENWORTH COUNTY, KANSAS During the quarter ended December 31, 2006, we purchased for $95,000 a 7+ acre parcel of land which will be utilized as a new compressor site.The actual construction and relocation of the compressor will be completed during the 2007 calendar year.We also completed a workover on one of the two wells we purchased in August 2006.We plan to continue a modest workover program on our existing gas wells to recomplete them in the upper McClouth and other gas zones. During the quarter ended March 31, 2007, we had to curtail our gas production for the entire months of February and March 2007. This curtailment was a result of a requirement by our gas purchaser to install an additional control valve and a line separator to better monitor our gas quality.The equipment required was difficult to obtain and was not installed until April 10, 2007. The cost of the new valve and separator, including installation, was approximately - 10 - Item 1.Financial Statements (Continued). NOTE 4 OIL AND GAS ACTIVITIES (CONTINUED) KANSAS GAS PROJECT LEAVENWORTH COUNTY, KANSAS (CONTINUED) $22,000.However, the lost gas production for February and March 2007 is estimated at 12,000 to 15,000 MCF resulting in approximately $75,000 to $100,000 in lost revenue, thus resulting in the substantial net loss for the quarter ended March 31, 2007.In addition, we were not able to sell our gas production until April 13, 2007 which reduced our gas sales for the quarter ended June 30, 2007 by approximately $20,000 to $25,000. In May, 2007, we entered into a new gas purchase contract.The new contract is for a 5 year term starting June 1, 2007, with an additional 5 year contingent option.The contract terms are similar to the previous contract and do not require the purchaser to take all gas we can deliver, nor does it provide for a minimum gas volumes purchase.Given the purchaser limits our sales to a local system, we will most likely not be able to sell all our available gas production during the summer months. NOTE 5 MINERAL ACTIVITIES DOBLER GOLD MINE PROSPECT BROADWAY COUNTY, MONTANA On January 15, 2006, we entered into a contract to sell the Dobler Mine property in Broadway County, Montana for $140,000 less a 6½% commission and other closing costs.The sale of the mine was closed on February 24, 2006.We recognized a gain on the sale of $100,359. NOTE 6 COMPREHENSIVE INCOME (LOSS) Comprehensive income is the total of net income and all other non-owner changes in equity.Comprehensive income includes our net income and the change in unrealized gain (loss) on available for sale investments.We report the unrealized gain on the investment in securities in our Condensed Consolidated Balance Sheet.The table below details the changes during the nine months ended June 30, 2007 and 2006, in our Accumulated Other Comprehensive Income balance and the components of our comprehensive income. Nine months ended June 30, 2007 Accumulated other comprehensive (loss) at September 30, 2006 $ (10,577 ) Change in unrealized (loss) on securities held for sale (2,802 ) Accumulated other comprehensive (loss) at June 30, 2007 $ (13,379 ) Nine months ended June 30, 2006 Accumulated other comprehensive income at September 30, 2005 $ (6,975 ) Change in unrealized gain on securities held for sale (14,346 ) Accumulated other comprehensive income at June 30, 2006 $ (21,321 ) - 11 - Item 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OFFINANCIAL CONDITIONAND RESULTS OF OPERATIONS. LIQUIDITY AND CAPITAL RESOURCES At June 30, 2007, our current assets were $802,286 and current liabilities were $18,952 and we had working capital of $783,334 compared to current assets of $1,184,911 at September 30, 2006 and current liabilities of $61,829 at September 30, 2006, resulting in working capital at September 30, 2006 of $1,123,082.Our working capital decreased $339,748, or about 30%.This decrease in working capital is primarily due to the purchase of land, equipment and a net loss for the nine months ended June 30, 2007 of $208,594. At the present time, our primary source of cash for operations and exploration is our current working capital, cash that can be raised by selling our investment in U.S. government sovereign agency securities and other corporate bonds and funds derived from our oil and gas operations.We have in the past, and plan in the future, to rely on joint venture partners or equity funding to supply some of the funds needed to evaluate and develop our properties.Any inability we may have to raise additional capital through a stock offering, to liquidate our securities holdings or obtain third party funding may limit development of most of our properties. RESULTS OF OPERATIONS Three Months Ended June 30, 2007 vs. 2006 Due to our inability to sell gas for a portion of April 2007, revenue from our gas and pipeline sales decreased for the three months ended June 30, 2007 when compared to the same period in 2006. Gas production decreased from 19,608 MCF for the three month period ending June 30, 2006 to 13,067 MCF for the three month period ending June 30, 2007.This decrease of 6,541MCF was a result of the curtailment of production due to a requirement by our gas purchaser to install an additional control valve and line separator to better monitor our gas quality.The price received for our natural gas increased from an average of $5.47 per MCF for the three months ended June 30, 2006 to an average of $6.47 per MCF for the three months ended June 30, 2007, an 18% increase.Gas sales decreased 15%, or $9,699, from $66,126 to $56,427 for the three months ended June 30, 2006 and 2007.This decline is largely due to the curtailment of production for a portion of April 2007.Pipeline sales were $17,831 for the three months ended June 30, 2007 and $30,911 for the three months ended June 30, 2006, a decrease of $13,080, or 42%.Again, this decrease was due to the curtailment of production in April 2007. Interest and other revenue decreased to $8,974 for the three months ended June 30, 2007 from $10,996 for the three months ended June 30, 2006. This decrease of $2,022 was due to the decrease in our cash invested in interest bearing accounts which resulted from our purchase of land, equipment and our net loss for nine months ended June 30, 2007.Oil and gas operating costs increased $1,529, or 11% from $13,414 to $14,943 when comparing the three months ended June 30, 2006 to June 30, 2007.This increase was primarily due to equipment repairs.Pipeline operating costs were $42,592 for the three months ended June 30, 2007 and $43,216 for the three months ended June 30, 2006, a decrease of $624, or 1% as a result of reduced production. - 12 - Item 2.
